DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 5/31/2022.
Claims 1-20 are presented for examination. Claims 1, 3-6, 8, 11 and 13-14 have been amended. 
Applicant’s amendments to the specification and claims have overcome some of the objections and rejections set forth in the non-Final Office Action mailed 3/4/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities:
“<0}” at last line of [0220] should be deleted.
The intended meanings of [0100]-[0103] from the amended specification are not clear. Particularly, the action(s) of “[I]f no first identifier is obtained or the first identifier indicates that the virtual machine does not have the password reset function, the virtual machine specifies the first identifier in the metadata server such that another device such as a console device may determine, by querying the first identifier, whether the virtual machine has the password reset function” is/are confused. The condition to perform this “specifies” is “[I]f no first identifier is obtained or the first identifier indicates that the virtual machine does not have the password reset function” and the purpose of this “specifies” is “another device such as a console device may determine, by querying the first identifier, whether the virtual machine has the password reset function”. However, before performing this “specifies”, the information at the metadata server would already being able to provide indication of whether the virtual machine has the password reset function, i.e., even without performing this “specifies”, said another device is able to “querying the first identifier, whether the virtual machine has the password reset function”. Thereby, it is confused to one with ordinary skill in the art that why should the invention still perform the “specifies” action under the condition of  “[I]f no first identifier is obtained or the first identifier indicates that the virtual machine does not have the password reset function”. 
If the reason to perform this “specifies” under certain condition is “By querying whether a first identifier has been specified in a virtual machine, a first identifier is specified when it is necessary, to effectively resolve the problem that excessive load is caused on the metadata server” as described by [0014] from the specification, then there is no necessary to perform such “specifies” when/if “the first identifier indicates that the virtual machine does not have the password reset function”; otherwise it is performing the unnecessary specifying the first identifier which is conflict with the purpose of performing the action of querying the first identifier as described by [0014] from the specification.
Note: the description of [0013] also implies the virtual machine would also specify the first identifier again if “a specified first identifier indicates that the virtual machine does not have the password reset function”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 9935940 B1, hereafter DeMoss) in view of Yan (CN 105530246 A-IDS recorded, English translation version is provided by Dialog) and Marconi et al. (US 20080120508 A1, hereafter Marconi).
DeMoss was cited on the previous office action.

Regarding to Claim 1, DeMoss discloses: A virtual machine password reset method implemented by a virtual machine (see Figs. 1, 5, lines 45-52 of col. 2, lines 55-67 of col. 17; “providing on-demand access to compute resources, such as virtual machine instances”, “data processing resources may be available as virtual machine instances”), wherein the virtual machine password reset method comprises:
sending a password obtaining request to a cloud service computing node (see Figs. 1, 5, lines 48-54 of col. 10; “an application sending a query to a database, where the application routes a password reset query through a password reset service. In embodiments, the operating procedures of FIG. 5 may be implemented by an application executing on VM instance 114A of FIG. 1 as it queries database 116 via password reset service 122”);
receiving a password obtaining response from the cloud service computing node in response to sending the password obtaining request, wherein the password obtaining responses is received after the password obtaining request permits the cloud service computing node to query the reset password in a metadata server (see Figs. 1, 5, lines of 4-7, 30-37, 41-43, 55-57 of col. 11; “the request from the user is a request to reset the user's password”, “the password reset service sending the query to the database” and “the database sending the response to the password reset service, which in turn sends the response to the application”. In response to receive the password reset request send from the application running on the virtual machine, the password reset service, i.e., claimed cloud service computing node, queries the database, i.e., claimed metadata server, for resetting password; in response to such query, the password reset service forward received response for the password reset request to the virtual machine sent the password reset request, i.e., the virtual machine receives the password reset response, i.e., claimed password obtaining response. Note: see Fig. 10, lines 39-50 of col. 17; “password reset service 122 may be implemented in a datacenter 1002A of FIG. 10, or across multiple datacenters 1002A, 1002B, 1002C, and/or 1002N of FIG. 10” and “A cloud service provider (such as web services platform 1008)”. Thereby, it is reasonable to state that the password reset service from Fig. 1 is a cloud service computing node). 

DeMoss does not disclose:
wherein the password obtaining response comprises the reset password, wherein the reset password is predefined for the virtual machine in the metadata server when the virtual machine has a password reset function; and
automatically resetting a password of the virtual machine by configuring the reset password as the password of the virtual machine.
However, Yan discloses: a virtual machine password reset method implemented by a virtual machine, wherein the virtual machine password reset method comprises:
receiving a password obtaining response, wherein the password obtaining response comprises the reset password (see [0010]-[0012]; “the receiving VMM authentication response sent from the client, the authentication password and carrying the target in response to the random captcha digital signature, the authentication response forwarded to the security agent module”. The response send back to the virtual machine includes target password, i.e., the claimed reset password. Also see Fig. 1, [0005] and [0010]; “created for the user when the virtual machine, the virtual machine OS with administrator authority is installed on the security agent module”. The security agent module that receives the response from the VMM described by [0011] is part of the virtual machine, and thus it is reasonable to state the virtual machine receives the response too); and
automatically resetting a password of the virtual machine by configuring the reset password as the password of the virtual machine (see [0011]-[0012]; “the security agent module may invoke different system interfaces OS login password modification of the virtual machine, for example, the security agent module invocation command line interface window system or netuser linux passwd interface of the system of the virtual machine OS login password modification stated goal password”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the password reset response received by the virtual machine requests the password reset request and the components of the virtual machine from DeMoss by including process of reconfiguring the virtual machine with the new password received from the password reset response from Yan, since it would provide a mechanism of ensuring the password at the virtual machine side is actually updated or reconfigured with the new/reset password (see [0010]-[0012] from Yan).

Furthermore, Marconi discloses: wherein the password obtaining response comprises the reset password, wherein the reset password is predefined for the platform in the metadata server when the platform has a password reset function; and automatically resetting a password of platform by configuring the reset password as the password of the platform (see Figs. 3, 4, [0003], [0011], [0028], [0030]; “it is possible for a user of such a system to lose or forget such a password”, “the platform then automatically resets the presently used password to the default password”, “a need to reset a presently assigned password at a remotely located platform to a default password” and “forwarding 306 the portable physical data carrier to the remotely located platform”. At least the memory 402 is considered as claimed metadata server contains the default password, i.e., claimed reset password that is predefined, for a remotely located platform; the reset password, i.e., the predefined default password, is forwarded to the remotely located platform for resetting/reconfiguring the presently used password to the predefined default password).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the reset password stored at a remote location from the combination of DeMoss and Yan by including storing a default password as reset password for a remotely located platform that is required to perform a password reset function from Marconi, and thus the combination of DeMoss, Yan and Marconi discloses the missing limitations from DeMoss, since it is well-known understood to predefine a default password for resetting password of a platform or device in case the user of the platform or device forgot password (see [0003]-[0004] from Maroni).

Regarding to Claim 6, Claim 6 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above (note: based on Figs. 1, 5, lines 48-54 of col. 10 from DeMoss, the password reset request is sent from the application executing within a virtual machine while the steps/actions discussed at Claim 1 is performed by the virtual machine, and thus it would inherently require the physical server/host that host the virtual machine to run the virtual machine).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 9935940 B1, hereafter DeMoss) in view of Yan (CN 105530246 A-IDS recorded, English translation version is provided by Dialog) and Marconi et al. (US 20080120508 A1, hereafter Marconi) and further in view of Man et al. (US 20040240670 A1, hereafter Man), Jeon et al. (US 20180309580 A1, hereafter Jeon) and German et al. (US 20130067229 A1, hereafter German).
DeMoss, Man, Jeon and German were cited on the previous office action.

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of DeMoss, Yan and Marconi discloses: configuring the reset password as the password of the virtual machine (see [0011]-[0012] from Yan; “the security agent module may invoke different system interfaces OS login password modification of the virtual machine, for example, the security agent module invocation command line interface window system or netuser linux passwd interface of the system of the virtual machine OS login password modification stated goal password”).
the combination of DeMoss, Yan and Marconi does not disclose: the reset password in the metadata server is an encrypted reset password, configuring the reset password as the password of the virtual machine comprises:
obtaining a universally unique identifier of the virtual machine;
extracting a salt from the encrypted reset password;
generating a key based on the universally unique identifier of the virtual machine and the salt;
extracting a ciphertext from the encrypted reset password;
decrypting the ciphertext using the key to obtain a plaintext password; and
configuring the plaintext password as the password of the virtual machine.
However, Man discloses: generating a key; extracting a ciphertext from the encrypted [reset] password; decrypting the ciphertext using the key to obtain a plaintext password (see [0012] and [0046]; “The ciphertext is generated based at least on the encrypted password”, “In typical keyed encryption/decryption algorithms, the same key is used for both encryption and decryption. That is, the decryption key of the cipher keys set 44 is identical to the encryption key of the cipher keys set 44” and “The decryption processor 112 decrypts the encrypted password 90 using the generated decryption key to recover the plaintext password 76”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the password mechanism from the combination of DeMoss, Yan and Marconi by including encryption and decryption of password from Man, since it would provide a secured password system with encrypted password (see [0012] and [0046] from Man).

Furthermore, Jeon discloses: obtaining a universally unique identifier of a device; extracting a salt; generating a key based on the universally unique identifier of the device and the salt (see [0022]; “The key management system 110 may create a salt, a device identifier (ID), an identifier, and a secret key. The key management system 110 may create an authentication key based on the salt, the device ID, the identifier, and the secret key”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the key generation for the password encryption and decryption processes from the combination of DeMoss, Yan, Marconi and Man by including generating key based on device ID and a salt value from Jeon, since it would provide a mechanism of generating key based on device/component specific information (see [0022] from Jeon).

In addition, German discloses: extracting a salt from the encrypted password (see [0071] or [0078]; “obtain the salt used to generate the second secret encryption key from the encrypted password” and “reads the salt from the front of the received encrypted password packet”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the salt for the password encryption and decryption processes from the combination of DeMoss, Yan, Marconi, Man and Jeon by including obtaining salt value from encrypted password from German, and thus the combination of DeMoss, Yan, Marconi, Man, Jeon and German would disclose the missing limitations from the combination of DeMoss, Yan and Marconi, since it is well-known to generating a value from encrypted password (see [0071] and [0078 from German).

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further Claim 7 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 9935940 B1, hereafter DeMoss) in view of Yan (CN 105530246 A-IDS recorded, English translation version is provided by Dialog) and Marconi et al. (US 20080120508 A1, hereafter Marconi) and further in view of and Nellitheertha et al. (US 20150220745 A1, hereafter Nellitheertha) and Pogrebinsky et al. (US 20160021197 A1, hereafter Pogrebinsky).
DeMoss was cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of DeMoss, Yan and Marconi does not disclose: 
sending an identifier obtaining request to the cloud service computing node, wherein the identifier request is for obtaining a first identifier from the metadata server, wherein the first identifier indicates whether the virtual machine has the password reset function;
receiving an identifier obtaining response from the cloud service computing node in response to sending the identifier obtaining request, wherein the identifier obtaining response is received after the first identifier is quired in the metadata server; and
specifying the first identifier in the metadata server when the identifier obtaining response indicates that the first identifier is not obtained or indicates that the virtual machine does not have the password reset function to enable a console device to determine whether the virtual machine has the password rest function.
However, Nellitheertha discloses: sending an identifier obtaining request to a service management component, wherein the identifier request is for obtaining a first, wherein the first identifier indicates whether the virtual machine has the corresponding service function identifier (see Figs. 3, 5 and [0032]; “A determination may then be made in operation 506 as to whether the encryption agent was successfully registered with the encryption service”. The determination of whether an encryptions service from a virtual machine is already registered to the encryption service successfully is considered to requesting to obtain an identifier to indicate whether the virtual machine has the local encryption service/agent registered successfully to the encryption service); receiving an identifier obtaining response from the service management component in response to sending the identifier obtaining request, wherein the identifier obtaining response is received after the first identifier is quired (see Figs. 3, 5 and [0032]; “If it is determined in operation 506 that agent registration failed, then in operation 508 access may be disallowed to the encryption service for the VM (e.g., the encryption service will not encrypt or decrypt data for the VM corresponding to the encryption agent that failed registration. Optionally, operation 508 may be followed by a return to operation 504 to reattempt registration”); specifying the first identifier in the metadata server when the identifier obtaining response indicates that the first identifier is not obtained or indicates that the virtual machine does not have the corresponding function to enable a console device to determine whether the virtual machine has the corresponding function (see Figs. 3, 5 and [0032]; “A determination may then be made in operation 506 as to whether the encryption agent was successfully registered with the encryption service. If it is determined in operation 506 that agent registration failed, then in operation 508 access may be disallowed to the encryption service for the VM (e.g., the encryption service will not encrypt or decrypt data for the VM corresponding to the encryption agent that failed registration. Optionally, operation 508 may be followed by a return to operation 504 to reattempt registration”. After the VM reattempt to register with the encryption service when the response from determination of whether the encryption agent was successfully registered indicates the registration was failed, another determination of whether the encryption agent is successfully registered is requested to be performed, i.e., the console device running the virtual machine makes another 506 determination).
Note: under current claim language, there is not requirement for the claimed console device is different from the physical host running the virtual machine, i.e., the claimed console device at Claim 3 can be the physical host running the virtual machine. Furthermore, current Claim 3 does not even specify a physical host for running the virtual machine, i.e., this claimed console device is possible to be the actual physical host running the virtual machine under BRI.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the execution of password reset function executing on the virtual machines from combination of DeMoss, Yan and Marconi by including verifying a corresponding service agent of a virtual machine is already registered to a service management component before actually performing the corresponding service by the service agent of the virtual machine from Nellitheertha, and thus the combination of DeMoss, Yan, Marconi and Nellitheertha would disclose the missing limitations from the combination of DeMoss, Yan and Marconi, since it would provide mechanism to ensure a corresponding service of the virtual machine is authorized to be executed under the control of the service management component (see [0032] from Nellitheertha).
Furthermore, Pogrebinsky discloses: a cloud service computing node to specify or query first identifier indicates whether a corresponding virtual machine has a corresponding service function to or from a metadata server (see [0036]-[0037] and [0039]-[0040]; “an endpoint for the new service may be registered with a resource manager. The new service may be registered by reference in a registration table” and “identifies changes to the new service. In step 506, the updating the registration for the new service based on the changes”. Also see “the service is removed and unregistered from the cloud in one step” from [0007] and [0031]-[0034] for the service registered in the registration table is running on the virtual machines).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the VM service registration process from the combination of DeMoss, Yan, Marconi and Nellitheertha by including a table as metadata to indicate the VM service registration status of corresponding VM service from Pogrebinsky, and thus the combination of DeMoss, Yan, Marconi, Nellitheertha and Pogrebinsky would disclose the missing limitations from the combination of DeMoss, Yan and Marconi, since it is understood and well-known at the computing fields to utilize a table or data structure to store certain information for resource managements.

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of DeMoss, Yan, Marconi, Nellitheertha and Pogrebinsky discloses: wherein instructing the cloud service computing node to specify the first identifier in the metadata service comprises sending an identifier specifying request to the cloud service computing node to enable the cloud service computing node to specify the first identifier in the metadata server (see [0032] from Nellitheertha and [0039] from Pogrebinsky; “A determination may then be made in operation 506 as to whether the encryption agent was successfully registered with the encryption service” and “an endpoint for the new service may be registered with a resource manager. The new service may be registered by reference in a registration table”. The instruction or command of the resource manager to update/edit the data of the registration table to indicate whether the new service running on the VM is registered or not is considered as the claimed identifier specifying request).

Regarding to Claim 8, the rejection of Claim 6 is incorporated and further Claim 8 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss et al. (US 9935940 B1, hereafter DeMoss) in view of Yan (CN 105530246 A-IDS recorded, English translation version is provided by Dialog), Marconi et al. (US 20080120508 A1, hereafter Marconi) and further in view of Fukao et al. (US 20040024912 A1, hereafter Fukao).
DeMoss and Fukao were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of DeMoss, Yan and Marconi does not disclose: further comprising sending a password deletion request to the cloud service computing node to enable the cloud service computing node to delete the reset password from the metadata server.
However, Fukao discloses: sending a password deletion request to the manager service computing node to enable the manager service computing node to delete the password from the metadata server (see [0199]; “When the device management server 100 receives the user information deletion request with the user name and user password, it verifies the user based on the received user name and password, then deletes the user information for the indicated user, deletes all device information, service information”. Also see Fig. 3 and [0059], the user information for an indicated user includes user password of the indicated user).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the management of the database 116 from the combination of DeMoss, Yan and Marconi by including the process of deleting user password in a user information database from Fukao, and thus the combination of DeMoss, Yan, Marconi and Fukao would discloses the missing limitations from the combination of DeMoss, Yan and  Marconi, since it would provide a power management interface to help the users to manage user information database while providing security to help the managements (see [0199] from Fukao, the deletion or management on the particular user information would require to provide corresponding user password to ensure credentials of the requestors).

Regarding to Claim 10, the rejection of Claim 6 is incorporated and further Claim 10 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Allowable Subject Matter
Claims 11-20 contains allowable subject matter.

As explained at the previous office action, Claim 11 contains allowable subject matter of “a cloud service computing node coupled to the physical host and configured to: receive a password specifying request; send the reset password to a metadata server; receive the password obtaining request from the virtual machine; query the reset password of the virtual machine in the metadata server based on the password obtaining request to obtain a result; and send the password obtaining response to the virtual machine based on the result; a metadata server coupled to the cloud service computing node and the physical host and configured to save the reset password; and a console device coupled to the cloud service computing node and the metadata server and configured to: obtain the reset password that is entered on the console device; and send the password specifying request, wherein the password specifying request comprises the reset password” in conjunction with the rest of the limitations at claims.
Based on the claim limitations, there is a console device is obtained an entered reset password, the claimed invention stores such obtained reset password to a metadata server via a cloud service computing node in response to a request from the console device to the cloud service computing node; such stored reset password would been returned as new password later to a virtual machine that whose password is required to be reset.

The prior art references found fail to disclose the reset password generation mechanism required by the claimed invention in a manner of the combination of the console device, cloud service computing node and the metadata server. Such as, DeMoss would disclose cloud server computing node and the metadata server without disclosing the console device (see Figs. 1, 5 and lines 47-57 of cols. 10-11). Yan would disclose the console device without disclosing the cloud service computing node and the metadata server (see Fig. 1, [0005] and [0011]-[0012]). Even combining the above features from DeMoss and Yan, the combination would still fail to disclose the requirements of the claimed invention since they miss the request to make the entered reset password being stored from console device to the metadata server via the cloud service computing node. In additional, either of the database 116 from DeMoss as the claimed metadata server or client device from Yan as the claimed console device alone would provide sufficient mechanism or manner to provide reset password to the virtual machine that requests password reset. Thereby, there is no motivation for the prior art references to combine to teach the limitations mentioned above.
For the new-found prior art reference, Marconi does mention a remote memory contains default or predefined password for a remote platform that is required to reset the presently assigned password. However, there is no evidence from Marconi to disclose such default or predefined password for such remote platform stored at the remote memory location is received from another remote device and such default password was entered on said another remote device.

The remaining claims, i.e., Claims 12-20, not specifically mentioned, contain same allowable subject matter because they are dependent upon the claims mentioned above.


Response to Arguments
Applicant’s arguments, filed 5/31/2022, with respect to rejections of Claims 1-10 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the added limitations at the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosoda (US 20150067800 A1) disclose: a table contains identifier indicates whether a software module of a caller comprises a password change function or not (see Fig. 8 and [0066]-[0067]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196